Woods, J.,
delivered the opinion of the court.
Section 4147, code 1892, did not authorize the institution of this proceeding. By this section of the code it is made the duty of the board of supervisors to institute and prosecute to effect, in the proper chancery court, all necessary suits to establish and confirm in itself, as representative of the county, the title of the sixteenth section lands, and to fix the date of the expiration of any lease of the same; and in the event of the board of supervisors failing or refusing to discharge this duty, then the privilege is conferred upon any person interested — interested as a citizen in the civil subdivision in the assertion of the rights of the public in such *22lands and leases — to do what the board of supervisors should have done. The interested person referred to in this section of the code is not one interested as owner or lessee of such lands.
But this bill was properly filed, and was perfectly maintainable under § 499 of the code. By this section the owner in possession of any land, or the owner out of possession, if there is no adverse occupancy, may file a bill for confirmation of his title. When the board of supervisors filed its answer to complainant’s bill, disclaiming any title to the lands adverse to complainant’s leasehold estate, and admitting her title as asserted by her in her bill, the board should have been dismissed on this answer; but complainant should have had confirmation of her title, as prayed by her, but at her cost, of course. The county, disclaiming any title adverse to hers, and otherwise admitting all the allegations of the bill, could not be taxed with the costs, for the county was not her unsuccessful opponent in the litigation.
The decree was erroneous in not confirming the complainant’s title and taxing her with all costs, and it will be reversed and the proper decree will be entered here.

Reversed.